     Case 3:21-cv-01331-M Document 1 Filed 06/09/21                 Page 1 of 7 PageID 1



                      IN THE UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION

JAMES REEVES                  §
                              §
    PLAINTIFF,                §
                              §
VS.                           §
                              §                                            CIVIL ACTION NO.:
VIJAI KWANBUNBUMPEN, AND KLLM §
TRANSPORT SERVICES, LLC,      §
                              §
    DEFENDANTS.               §

  DEFENDANTS VIJAI KWANBUNBUMPEN AND KLLM TRANSPORT SERVICES,
       LLC’S NOTICE OF REMOVAL AND DEMAND FOR JURY TRIAL

TO THE HONORABLE JUDGE OF SAID COURT:

       COMES       NOW,      Defendants     KLLM      Transport    Services,    LLC     and   Vijai

Kwanbunbumpen (hereinafter collectively referred to as “Defendants”) and hereby files this

Notice of Removal and Demand for Jury Trial of cause number DC-21-05485 currently pending

in the 298th Judicial District Court of Dallas County, Texas. Defendants remove the case to the

U.S. District Court for the Northern District of Texas, Dallas Division pursuant to 28 U.S.C. §§

1332, 1441. And 1446. As grounds for removal, Defendants state as follows:

                                    I. This Removal is Timely.

       1.     This removal is timely as KLLM Transport Services, LLC was served with

Plaintiff’s Citation and Original Petition on May 13, 2021 and Vijai Kwanbunbumpen was

served with Plaintiff’s Citation and Original Petition on June 3, 2021. This Notice of Removal

is being filed within thirty days from the date of service of process of this lawsuit pursuant to 28

U.S.C. §1446.




Notice of Removal- Page 1 of 7
    Case 3:21-cv-01331-M Document 1 Filed 06/09/21                   Page 2 of 7 PageID 2



                       II. This Removal is Based on Diversity Jurisdiction.

       2.      This Court has jurisdiction over this matter under 28 U.S.C. § 1332(a) because

there is complete diversity of citizenship between Plaintiff and Defendants, and more than

$75,000, exclusive of interest and costs, is at stake.

        3.     Plaintiff is, and was at all relevant times, a resident of Dallas County, Texas. See

Plaintiff’s Original Petition, Section III.

        4.     Defendant Kwanbunbumpen is a resident and citizen of the State of Louisiana at

the time of the incident that makes the basis of this lawsuit and at the time of the filing of this

lawsuit.

        5.     As explained in the affidavit of Mr. Thornton, CFO of KLLM Transport Services,

LLC (attached as Exhibit “E”), Defendant KLLM is a limited liability company incorporated in

the State of Texas whose principal place of business is 135 Riverview Drive, Richland,

Mississippi 39218. See Exhibit “E” “Affidavit of Terry Thornton” at ¶ 4. Defendant KLLM is

a 100% wholly owned subsidiary of Investment Transportation Services, LLC. Id. at ¶ 5.

Further, Investment Transportation Services, LLC is the sole member of KLLM Transport

Services, LLC. Id. at ¶ 5.

        6.     Investment Transportation Services, LLC is a 100% wholly owned subsidiary of

Duff Capital Investors, LLC. Id. at ¶ 6. Duff Capital Investors, LLC is the sole member of

Investment Transportation Services, LLC. Id. at ¶ 6.

        7.     Duff Capital Investors, LLC is wholly owned by two members, the Thomas

Milton Duff Amended and Restated Trust and the James Earnest Duff Amended and Restated

Trust. Id. at ¶ 7.

        8.     The trustee of the Thomas Milton Duff Amended and Restated Trust is Thomas



Notice of Removal- Page 2 of 7
    Case 3:21-cv-01331-M Document 1 Filed 06/09/21                    Page 3 of 7 PageID 3



Milton Duff, a domicile of the State of Mississippi who resides at 73 Tidewater Road,

Hattiesburg, Mississippi 39402. Id. at ¶ 8. The sole beneficiary of the Thomas Milton Duff

Amended and Restated Trust is Thomas Milton Duff. Id. at ¶ 8.

          9.    The trustee of the James Earnest Duff Amended and Restated Trust is James

Earnest Duff, a domicile of the State of Mississippi who resides at 183 West Canebrake Blvd.,

Hattiesburg, MS 39402. Id. at ¶ 9. The sole beneficiary of the James Earnest Duff Amended and

Restated Trust is James Earnest Duff. Id. at ¶ 9.

          10.   Because the citizenship of a limited liability company “is determined by the

citizenship of all of its members,” Defendant KLLM is a resident and citizen of the State of

Mississippi. See Harvey v. Grey Wolf Drilling Co., 542 F.3d 1077, 1080 (5th Cir. 2008).

          11.   Therefore, there is complete diversity between Plaintiff and Defendants in this

action.

          12.   Plaintiff is seeking damages in excess of $1,000,000.00 for physical pain and

mental anguish in the past and future; medical expenses in the past and future; and physical

impairment. See Plaintiff’s Original Petition, Sections II.

          13.   When a plaintiff’s monetary demand is stated in the complaint, a defendant may

rely upon the allegation to meet the federal diversity jurisdiction amount in controversy

requirement. See 28 U.S.C. § 1446(c)(2).

          14.   Thus, the amount in controversy in this suit is over $75,000, and the jurisdictional

threshold under 28 U.S.C. § 1332(a) is satisfied.

          15.   Plaintiff’s Petition therefore presents a cause of action with diversity jurisdiction,

and removal of this action to this Court is proper pursuant to 28 U.S.C. § 1332(a).




Notice of Removal- Page 3 of 7
    Case 3:21-cv-01331-M Document 1 Filed 06/09/21                Page 4 of 7 PageID 4



                          III. Removal to the Dallas Division is Proper.

        16. On April 29, 2021, Plaintiff filed his Original Petition in state court in the 298th

Judicial District Court located in Dallas County, Texas, pursuant to Texas Civil Practice and

Remedies Code §15.002(a)(1) because Dallas County, Texas is where all or a substantial part of

the events or omissions giving rise to the claim occurred. See Plaintiff’s Original Petition,

Section IV. Dallas County falls within the Northern District of Texas, specifically, the Dallas

Division. As such, this venue is proper.

        IV. The Removal Requirements under 28 U.S.C. §1446(a) have been Satisfied.

         17. Plaintiff is represented by Victor Rodriguez, (Texas Bar No. 24063577) and

Shelly Greco (Texas Bar No. 24008168) of Witherite Law Group, PLLC, 901 W. Vickery

Blvd., Fort Worth, Texas, 76104, telephone no. (817) 263-4466, facsimile (817) 263-4477 and

email victor.rodriguez@witheritelaw.com and shelly.greco@witheritelaw.com.

          18. Pursuant to Local Rule 81.1 a completed civil cover sheet and a completed

supplemental civil cover sheet are filed herewith.

           19.       Pursuant to 28 U.S.C. §1446(a), and Local Rule 81.1, the following

documents are attached hereto and filed herewith:

          a. EXHIBIT “A”: an index of all documents that clearly identifies each document

              and indicates the date the document was filed in State Court;

          b. EXHIBIT “B”: a copy of the State Court’s docket sheet in the State Court action;

          c. EXHIBIT “C”: Each document filed in the State Court action except discovery

              material;

          d. EXHIBIT “D”: a separately signed certificate of interested persons that complies

              with Local Rule 3.1(c) or 3.2(e).



Notice of Removal- Page 4 of 7
    Case 3:21-cv-01331-M Document 1 Filed 06/09/21                Page 5 of 7 PageID 5



            e. EXHIBIT “E”: the affidavit of Terry Thornton, CFO of KLLM Transport

               Services, LLC.

      20.      The state court action is currently pending and Defendants have appeared and

answered therein.

      21.      Defendants now file this Notice of Removal based on the grounds asserted herein

and promptly upon the filing of same, are also filing a Notice of Filing of Notice of Removal

with the state court in which the case was previously pending.

      22.      Defendants specifically reserve their right to amend or supplement this Notice of

Removal.

                                     Jury Trial Demand

      23.      Pursuant to Federal Rule of Civil Procedure 38, a jury trial is demanded on all

 issues presented in this case.

      WHEREFORE, PREMISES CONSIDERED, Defendants respectfully pray that the

 above-entitled action now pending in the 298th Judicial District Court of Dallas County, Texas

 be removed to this Court. Praying further, Defendants request such other and further relief to

 which they are justly entitled.




Notice of Removal- Page 5 of 7
    Case 3:21-cv-01331-M Document 1 Filed 06/09/21      Page 6 of 7 PageID 6




                                   Respectfully submitted,

                                   CHAMBLEE RYAN, P.C.


                                   By:    /s/ Jeffrey W. Ryan
                                          Jeffrey W. Ryan
                                          State Bar No. 17469600
                                          jryan@cr.law
                                          Jarad L. Kent
                                          State Bar No. 24062824
                                          jkent@cr.law
                                          J. Matt Rowan
                                          State Bar No.24033137
                                          mrown@cr.law

                                   2777 Stemmons Freeway, Suite 1257
                                   Dallas, Texas 75207
                                   (214) 905-2003
                                   (214) 905-1213 (Facsimile)

                                   110 N. College Avenue, Suite 1800
                                   Tyler, Texas 75702
                                   (903) 630-6105
                                   (903) 630- 6106 (Facsimile)

                                   ATTORNEYS  FOR    DEFENDANTS KLLM
                                   TRANSPORT SERVICES, LLC AND VIJAI
                                   KWANBUNBUMPEN




Notice of Removal- Page 6 of 7
    Case 3:21-cv-01331-M Document 1 Filed 06/09/21             Page 7 of 7 PageID 7




                                 CERTIFICATE OF SERVICE

        I do hereby certify that on June 9, 2021 a true and correct copy of the above and
foregoing document has been served via the court’s e-file/e-service system to all counsel of
record.


E-service: victor.rodriguez@witheritelaw.com
Victor Rodriguez
Witherite Law Group, PLLC
901 W. Vickery Blvd., Suite 900
Fort Worth, Texas 76104




                                          ___________________________________
                                          Jeffrey W. Ryan




Notice of Removal- Page 7 of 7
